DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a forced oscillatory technique (FOT) configuration configured to excite alveoli…” in claim 1.
The ”forced oscillatory technique (FOT) configuration” has been interpreted as corresponding to a configuration such as that depicted in Figure 1 and described in paragraph [0008] of Applicant’s PG-Pub 2021/0169433) specification, which includes a mouth piece, a terminal resistor, a loudspeaker, etc., and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 4, 6 and 10 are objected to because of the following informalities:  
In claim 1, in line 9, the word --- the --- should be added before the word “pulmonary”.
In claim 4, in line 2, the word – x-ray--- should be added before the word “imaging”.  
In claim 6, in line 2, the word – x-ray--- should be added before the word “imaging”.  
In claim 10, in line 2, the word – x-ray--- should be added before the word “image”.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to (new) claim 16, in lines 1-5, the claim sets forth that at least one processor is caused to perform a method, the method comprising “exciting alveoli of a subject’s lung with an applied oscillatory pressure…”.  The limitation therefore sets forth that a processor itself excites the alveoli with an applied oscillatory pressure.  However, though the specification (i.e. see paragraph [0046] of Applicant’s PG-Pub) discloses that a computer is used to control the FOT device, the specification does not provide support for the computer/processor itself exciting alveoli of a subject’s lung with an applied oscillatory pressure.  Instead, the specification supports that it is an FOT device that excites alveoli with an applied oscillatory pressure (see paragraph [0046] of Applicant’s PG-Pub).  The claim therefore fails to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 5, it is unclear as to whether the limitation “the subject” is referring to the “subject” introduced in line 1 or in line 4 of the claim.  For examination purposes, it is assumed that in line 4, the term “a subject’s…” should be changed to --- the subject’s --, and therefore the “subject” line 5 is referring to the same subject set forth in line 1 and line 4.  Claim 9 (see line 5) and claim 16 (see line 6) are similarly rejected.
Claim 3 recites the limitation "the at least sub-section of the alveoli" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes that Applicant had intended to refer to –the alveoli in the at least sub-section of the subject’s lung--- instead. Claim 4 is similarly rejected (see lines 3-4).
Claim 14 recites the limitation "the FOT configuration" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouras et al. (US Pub No. 2015/0150482) in view of Schleede et al. (“Emphysema diagnosis using X-ray dark-field imaging at a laser-driven compact synchrotron light source”, October 30, 2012).
With regards to claim 1, Fouras et al. disclose a system for determining a pulmonary function of a subject, comprising
a forced oscillatory technique (FOT) configuration configured to excite alveoli of a subject’s lung with an oscillatory pressure to generate respiratory mechanics data of the subject (paragraph [0022], referring to imparting an oscillation to the lung at one or more forcing frequencies so as to elicit a lung response; paragraphs [0008], [0029], [0032], referring to the combination of lung imaging with forced oscillatory technique (FOT), which is a global lung function test and works by applying an oscillation to the airway open and then simultaneously measuring the pressure and flow at the airway opening; note that, as admitted and acknowledged by Applicant in their own specification (see paragraph [0008] of the Applicant’s PG-Pub 2021/0169433, which sets forth “Due to the elastic properties of the lung tissue the air oscillations lead to an induced and controlled inflation and deflation of the alveoli”), it is inherent that FOT excites alveoli of a subject’s lung due to the elastic properties of the lung tissue);
an x-ray imaging configuration configured to acquire image data comprising image data of at least a sub-section of the subject’s lung in response to the oscillatory pressure (paragraphs [0021]-[0022], [0029], [0033], referring to sensing the response of the lung simultaneously with the imparting of the oscillation to elicit a lung response, wherein the sensing will comprise imaging the response of the lung; paragraph [0125], referring to using phase-contrast x-ray imaging); paragraphs [0133]-[0134], referring to a suitable configuration for Phase-contrast x-ray imaging; Figures 8-9); and
processing circuitry (paragraph [0169]-[0170], referring to a processor) for generating pulmonary function data based on the respiratory mechanics data and the image data (paragraphs [0015]-[0017], referring to providing dynamic lung function assessing/testing; paragraphs [0033]-[0035], [0069], referring to FOT combined with lung imaging providing information specific to each individual region across the image, wherein specifically features such as lung tissue movement and velocity fields that define speed and direction of regional lung motion throughout a breath can be measured; paragraphs [0127], [0129]-[0131], referring to lung maps which show lung expansion at specific oscillation frequencies, which provides a measure of local lung health; paragraphs [0155]-[0156], [0161]; Figures 1, 3, 5, 9).
With regards to claims 9-10 and 16, Fouras et al. disclose a non-transitory computer-readable medium and method for determining a pulmonary function of a subject, comprising:
exciting alveoli of a subject’s lung with an applied oscillatory pressure at an oscillation frequency (paragraph [0022], referring to imparting an oscillation to the lung at one or more forcing frequencies so as to elicit a lung response; paragraphs [0008], [0029], [0032], referring to the combination of lung imaging with forced oscillatory technique (FOT), which is a global lung function test and works by applying an oscillation to the airway open and then simultaneously measuring the pressure and flow at the airway opening; note that, as admitted and acknowledged by Applicant in their own specification (see paragraph [0008] of the Applicant’s PG-Pub 2021/0169433, which sets forth “Due to the elastic properties of the lung tissue the air oscillations lead to an induced and controlled inflation and deflation of the alveoli”), it is inherent that FOT excites alveoli of a subject’s lung due to the elastic properties of the lung tissue);
generating respiratory mechanics data of the subject (paragraphs [0008], [0029], [0032], referring to the combination of lung imaging with forced oscillatory technique (FOT), which is a global lung function test and works by applying an oscillation to the airway open and then simultaneously measuring the pressure and flow (i.e. respiratory mechanics data) at the airway opening);
obtaining x-ray image data of at least a sub-section of the subject’s lung in response to the oscillatory pressure (paragraphs [0021]-[0022], [0029], [0033], referring to sensing the response of the lung simultaneously with the imparting of the oscillation to elicit a lung response, wherein the sensing will comprise imaging the response of the lung; paragraph [0125], referring to using phase-contrast x-ray imaging); paragraphs [0133]-[0134], referring to a suitable configuration for Phase-contrast x-ray imaging; Figures 8-9);
computing pulmonary function data based on the respiratory mechanics data and the image data (paragraphs [0015]-[0017], referring to providing dynamic lung function assessing/testing; paragraphs [0033]-[0035], [0069], referring to FOT combined with lung imaging providing information specific to each individual region across the image, wherein specifically features such as lung tissue movement and velocity fields that define speed and direction of regional lung motion throughout a breath can be measured; paragraphs [0127], [0129]-[0131], referring to lung maps which show lung expansion at specific oscillation frequencies, which provides a measure of local lung health; paragraphs [0155]-[0156], [0161]; Figures 1, 3, 5, 9); and 
outputting the pulmonary function data (paragraphs [0142], [0144]-[0145], [0155] referring to the display of displaying of images and processed data, such as map displaying regional tissue velocities; Figures 9(a), 9(b)).
However, though Fouras et al. does disclose that imaging the motion of the lung may be carried out by any suitable imaging method, including x-ray imaging (paragraphs [0033], [0125]), they do not specifically disclose that the x-ray imaging configuration is a “dark field” x-ray imaging configuration comprising a grating interferometer, wherein the acquired image data is specifically dark field image data of the alveoli.
Schleede et al. disclose using X-ray dark-field imaging to monitor the morphological changes that the alveoli network undergoes in the progression of pulmonary diseases, such as emphysema and fibrosis (Abstract; pg. 17881, left column, 2nd-5th paragraphs; note that image data of the alveoli is acquired).  Combined with an absorption-based image, the dark-field signal enables better discrimination between healthy and emphysematous lung tissue and can lead to improved diagnosis of emphysema in lung radiographs (Abstract; pg. 17881, left column, 5th paragraph).  The dark-field x-ray imaging configuration comprises a grating interferometer (pg. 17881, right column, 3rd paragraph; pg. 17884, Section “Grating Interferometer”; Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the x-ray imaging configuration of Fouras et al. be a “dark field” x-ray imaging configuration comprising a grating interferometer, wherein the acquired image data is specifically dark field image data of the alveoli, as taught by Schleede et al., in order to enable better discrimination between healthy and emphysematous lung tissue and provide improved diagnosis of emphysema in lung radiographs (Abstract; pg. 17881, left column, 5th paragraph).
With regards to claims 2 and 13, Fouras et al. disclose that their system further comprises a controller configured to modulate an oscillatory frequency of the FOT configuration and the image acquisition frequency of the dark field imaging configuration based on the oscillatory frequency such that the oscillatory frequency and the image acquisition frequency are in phase with each other (paragraphs [0023], [0032], referring to sensing (i.e. imaging) the response of the lungs simultaneously (and thus in phase) with the imparting of the oscillation, wherein the oscillation provided to the lung may be of multiple frequencies, the frequencies provided one after the other (i.e. modulated oscillatory frequency)).
With regards to claims 3 and 12, Fouras et al. disclose that the dark field imaging configuration is configured to acquire dark field image data of the at least sub-section of the alveoli in maximum inflated state and dark field image data of the at least sub-section of the alveoli in maximum deflated state (paragraphs [0002], [0006], [0021], [0028], [0155], referring to dynamic lung function imaging and thus the imaging configuration acquires image data during inspiration/inflation/inflation and expiration/exhalation/deflation and thus acquires image data in maximum inflated state and maximum deflated state that occurs during a breath).
With regards to claims 4 and 12, Schleede et al. disclose that the dark field imaging configuration is further configured to acquire image data that comprises localization data comprising information on a position of the at least sub-section of the alveoli in the subject’s lung (Abstract, Figure 2, referring to the dark field images of the lung, wherein the dark field signal provides monitoring of the alveoli, and the images provide localization data on a position of the alveoli).  
With regards to claim 5, Schleede et al. disclose that the controller is configured to modulate the oscillatory frequency with multiple different successive frequencies (paragraph [0032], referring to the use of multiple frequencies which can be provided one after the other (i.e. successive frequencies)).  
With regards to claim 6, Schleede et al. disclose that the dark field imaging configuration comprises a diagnostic x-ray device configured to generate 2D dark field image data or a diagnostic image device configured to generate 3D image data (Abstract; Figure 2, which depicts 2D dark field images of the lung).
With regards to claims 8, Fouras et al. disclose that the processing circuitry is configured to generate a cross-correlation image based on a cross-correlation analysis between individual pixels in the image data (paragraphs [0127], [0134], [0143], referring to performing cross-correlations between the sub-regions in consecutive images; Figures 1B, 9A) and a reference waveform over several oscillation cycles, wherein the reference waveform is measured in a mouth piece of the FOT configuration or is generated by the processing circuitry (paragraphs [0080]-[0083], [0126]-[0129], [0169]-[0171], Figures 1-3, 9, note that the reference waveforms as depicted in Figures 1-3 and 9 are generated by processing circuitry).
With regards to claim 11, Fouras et al. disclose that the alveoli are excited and respiratory mechanics data is generated using a forced oscillation technique (FOT) configuration (paragraphs [0008], [0029], [0032], referring to the combination of lung imaging with forced oscillatory technique (FOT), which is a global lung function test and works by applying an oscillation to the airway open and then simultaneously measuring the pressure and flow at the airway opening; note that, as admitted and acknowledged by Applicant in their own specification (see paragraph [0008] of the Applicant’s PG-Pub 2021/0169433, which sets forth “Due to the elastic properties of the lung tissue the air oscillations lead to an induced and controlled inflation and deflation of the alveoli”), it is inherent that FOT excites alveoli of a subject’s lung due to the elastic properties of the lung tissue

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouras et al. in view of Schleede et al. as applied to claims 1 and 9 above, and further in view of Van Den Aardweg (US Pub No. 2012/0289852).
With regards to claims 7 and 14, as discussed above, the above combined references meet the limitations of claims 1 and 9. Further, with regards to claim 14, Fouras et al. disclose that a cross-correlation image is generated based on a cross-correlation analysis between individual pixels in the image data (paragraphs [0127], [0134], [0143], referring to performing cross-correlations between the sub-regions in consecutive images; Figures 1B, 9A) and a reference waveform over several oscillation cycles (paragraphs [0080]-[0083], [0126]-[0129], [0169]-[0171], Figures 1-3, 9, note that the reference waveforms as depicted in Figures 1-3 and 9 are generated by processing circuitry).
  However, the above combined references do not specifically disclose that the FOT configuration comprises a non-invasive device arranged to receive a subject’s exhalation or an invasive device arranged to be inserted into a subject’s airways or that the reference waveform is measured in a mouth piece of the FOT configuration.
Van Den Aardweg discloses acoustic impedance of the respiratory system can be inferred from forced pressure oscillations in a mouthpiece (i.e. invasive device arranged to be inserted into a subject’s airways) or facemask (i.e. non-invasive device arranged to receive a subject’s exhalation) (forced oscillation technique, FOT) (paragraphs [0032], [0037]; Figure 2).  The mask or mouthpiece of the FOT device (2) provides a pneumatic connection with the airway (paragraph [0037]; Figure 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the FOT configuration of the above combined references comprise a non-invasive device arranged to receive a subject’s exhalation or an invasive device (i.e. mouthpiece) arranged to be inserted into a subject’s airways, as taught by Van Den Aardweg, in order to provide a pneumatic connection with the airway (paragraph [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Proksa et al. (US Pub No. 2018/0271465) disclose an X-ray image acquision device configured to acquire X-ray attenuation information and X-ray dark-field information of the chest of a patient (Abstract; paragraph [0011]).  
Villanueva et al. (US Pub No. 2017/0368204) disclose that X-ray dark-field imaging has been reported to provide a strong contrast signal on the microstructures of lung (i.e. alveoli) (Abstract; paragraph [0044]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793